DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1-10, Tuohimaa et al. (U. S. Patent No. 10,784,069 B2) disclosed an apparatus that comprises: 
a cathode (200); 
an anode (100); 
at least one power supply (700);
wherein the at least one power supply is configured to produce a voltage between the cathode and the anode; 
wherein the at least one power supply is configured to provide the cathode with a cathode current; 
wherein the cathode is positioned relative to the anode, and the cathode and the anode are operable such that electrons emitted from the cathode interact with the anode with energies corresponding to the voltage, and wherein the electrons interact with the anode at a focal spot to generate X-rays;
a processor (410);
400); and 
wherein the electron detector is positioned relative to the anode, and is configured to measure a backscatter electron signal from the anode (column 9, lines 34-49);
wherein the electron detector is configured to provide the measured backscatter electron signal to the processor; 
However, the prior art failed to disclose or fairly suggested that the apparatus further comprises:
a processor,
wherein the processor is configured to determine a correction to the cathode current and/or a correction to the voltage between the cathode and the anode by utilizing  the measured backscatter electron signal and a correlation between an anode surface roughness and a backscatter electron emission; and 
wherein the processor is configured to provide the correction to the cathode current and/or the correction to the voltage between the cathode and the anode to the at least one power supply.

With respect to claim 12, Tuohimaa et al. (U. S. Patent No. 10,784,069 B2) disclosed a method that comprises: 
producing with at least one power supply (700) a voltage between a cathode (200) and an anode (100), 

wherein the electrons interact with the anode at a focal spot to generate X-rays; 
providing with the at least one power supply the cathode with a cathode current; 
positioning an electron detector (400) relative to the anode, and measuring a backscatter electron signal from the anode (column 9, lines 34-49); and
providing the measured backscatter electron signal to a processor (410); 
However, the prior art failed to disclose or fairly suggested that the method further comprises:
determining with the processor a correction to the cathode current and/or a correction to the voltage between the cathode and the anode, 
wherein the determining comprises a utilization of the measured backscatter electron signal and a correlation between an anode surface roughness and a backscatter electron emission; and - 10 -Serial No. 16/612,783 
providing the correction to the cathode current and/or the correction to the voltage between the cathode and the anode to the at least one power supply.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Amendment
Applicant’s amendments filed 08 February 2021 with respect to the drawings have been fully considered.  The objection of the drawings has been withdrawn.
Applicant’s amendments filed 04 March 2021 with respect to the specification have been fully considered.  The objections of the specification have been withdrawn.
Applicant’s amendments filed 08 February 2021 with respect to claims 1-11 have been fully considered.  The objections of claims 1-11 have been withdrawn.
Applicant’s amendments filed 08 February 2021 and 04 March 2021 with respect to claim 3 have been fully considered.  The objections of claim 3 have been withdrawn.
Applicant’s amendments filed 08 February 2021 with respect to claim 11 have been fully considered.  The objections of claim 11 have been withdrawn.
Applicant’s amendments filed 08 February 2021 and 04 March 2021 with respect to claim 12 have been fully considered.  The objections of claim 12 have been withdrawn.
Applicant’s amendments filed 08 February 2021 with respect to claim 11 have been fully considered.  The rejection of claim 11 under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, been withdrawn.

Response to Arguments
Applicant’s arguments filed 08 February 2021 with respect to the drawings have been fully considered and are persuasive.  The objection of the drawings has been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491.  The examiner can normally be reached on Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884